

116 S4208 IS: Minority Business Resiliency Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4208IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Cardin (for himself, Ms. Cantwell, Mr. Booker, Ms. Harris, Mr. Schumer, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Minority Business Development Agency of the Department of Commerce to promote and administer programs in the public and private sectors to assist the development of minority business enterprises, to ensure that such Agency has the necessary supporting resources, particularly during economic downturns, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Minority Business Resiliency Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings and purposes.Sec. 3. Definitions.Sec. 4. Minority Business Development Agency.TITLE I—COVID–19 rapid responseSec. 101. Emergency appropriation.TITLE II—Existing initiativesSubtitle A—Market development, research, and informationSec. 201. Private sector development.Sec. 202. Public sector development.Sec. 203. Research and information.Subtitle B—Minority Business Development Center ProgramSec. 210. Purpose.Sec. 211. Definitions.Sec. 212. Establishment.Sec. 213. Cooperative agreements.Sec. 214. Minimizing disruptions to existing Business Centers program.Sec. 215. Publicity.Sec. 216. Authorization of appropriations.TITLE III—New initiatives to promote economic resiliency for minority businessesSec. 301. Annual diverse business forum on capital formation.Sec. 302. Agency study on alternative financing solutions.Sec. 303. Educational development relating to management and entrepreneurship.TITLE IV—Administrative and other powers of the Agency; miscellaneous provisionsSec. 401. Administrative powers.Sec. 402. Financial assistance.Sec. 403. Audits.Sec. 404. Review and report by Comptroller general.Sec. 405. Annual reports; recommendations.Sec. 406. Separability.Sec. 407. Executive Order 11625.Sec. 408. Amendment to the Federal Acquisition Streamlining Act of 1994.2.Findings and purposes(a)FindingsCongress finds the following:(1)During times of economic downturn or recession, communities of color, and businesses within those communities, are generally more adversely affected, which requires an expansion of the ability of the Federal Government to infuse resources into those communities.(2)Despite the growth in the number of minority business enterprises, gaps remain with respect to key metrics for those enterprises, such as access to capital, revenue, number of employees, and survival rate. Specifically—(A)according to the Department of Commerce, minority business enterprises are 2 to 3 times more likely to be denied loans than non-minority business enterprises;(B)according to the Bureau of the Census, the average non-minority business enterprise reports receipts that are more than 3 times higher than receipts reported by the average minority business enterprise; and(C)according to the Kauffman Foundation—(i)minority business enterprises are 1/2 as likely to employ individuals, as compared with non-minority business enterprises; and(ii)if minorities started and owned businesses at the same rate as non-minorities, the United States economy would have more than 1,000,000 additional employer businesses and more than 9,500,000 additional jobs.(3)Because of the conditions described in paragraph (2), it is in the interest of the United States and the economy of the United States to expeditiously ameliorate the disparities that minority business enterprises experience.(4)Many individuals who own minority business enterprises are socially disadvantaged because those individuals identify as members of certain groups that have suffered the effects of discriminatory practices or similar circumstances over which those individuals have no control, including individuals who are—(A)Black or African American;(B)Hispanic or Latino;(C)American Indian or Alaska Native;(D)Asian; and(E)Native Hawaiian or other Pacific Islander.(5)Discriminatory practices and similar circumstances described in paragraph (4) are a significant determinant of overall economic disadvantage in the United States, which is evident in the persistent racial wealth gap in the United States.(6)While other Federal agencies focus only on small businesses and businesses that represent a broader demographic than solely minority business enterprises, the Agency focuses exclusively on—(A)the unique needs of minority business enterprises; and(B)enhancing the capacity of minority business enterprises.(b)PurposesThe purposes of this Act are to—(1)require the Agency to promote and administer programs in the public and private sectors to assist the development of minority business enterprises; and(2)achieve the development described in paragraph (1) by authorizing the Assistant Secretary to carry out programs that will result in increased access to capital, management, and technology for minority business enterprises.3.DefinitionsIn this Act:(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Minority Business Development who is appointed as described in section 4(b) to administer this Act. (3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (4)Federally recognized area of economic distressThe term federally recognized area of economic distress means—(A)a HUBZone, as that term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(B)an area that— (i)has been designated as—(I)an empowerment zone under section 1391 of the Internal Revenue Code of 1986; or(II)a Promise Zone by the Secretary of Housing and Urban Development; or(ii)is a low or moderate income area, as determined by the Bureau of the Census; (C)a qualified opportunity zone, as that term is defined in section 1400Z–1 of the Internal Revenue Code of 1986; or(D)any other political subdivision or unincorporated area of a State determined by the Assistant Secretary to be an area of economic distress. (5)Indian Tribe(A)In generalSubject to subparagraph (B), the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(B)Native Hawaiian organizationThe term Indian Tribe includes a Native Hawaiian organization. (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise—(A)that is not less than 51 percent-owned by 1 or more socially disadvantaged individuals; and(B)the management and daily business operations of which are controlled by 1 or more socially disadvantaged individuals. (8)Private sector entityThe term private sector entity—(A)means an entity that is not a public sector entity; and(B)does not include—(i)the Federal Government; (ii)any Federal agency; or (iii)any instrumentality of the Federal Government. (9)Public sector entityThe term public sector entity means—(A)a State;(B)an agency of a State;(C)a political subdivision of a State; or(D)an agency of a political subdivision of a State. (10)SecretaryThe term Secretary means the Secretary of Commerce.(11)Socially disadvantaged individual(A)In generalThe term socially disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity.(B)PresumptionIn carrying out this Act, the Assistant Secretary shall presume that the term socially disadvantaged individual includes any individual who is—(i)Black or African American;(ii)Hispanic or Latino;(iii)American Indian or Alaska Native;(iv)Asian;(v)Native Hawaiian or other Pacific Islander; or(vi)a member of a group that the Minority Business Development Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance.(12)StateThe term State means—(A)each of the States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa;(G)the Commonwealth of the Northern Mariana Islands; and(H)each Indian Tribe.4.Minority Business Development Agency(a)In generalThere is within the Department of Commerce the Minority Business Development Agency.(b)Assistant Secretary(1)Appointment and dutiesThe Agency shall be headed by an Assistant Secretary of Commerce for Minority Business Development, who shall be—(A)appointed by the President, by and with the advice and consent of the Senate; and(B)except as otherwise expressly provided, responsible for the administration of this Act.(2)CompensationThe Assistant Secretary shall be compensated at an annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(1)the organizational structure of the Agency;(2)the organizational position of the Agency within the Department of Commerce; and(3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce.(d)Office of Business Centers(1)EstablishmentThere is established within the Agency an Office of Business Centers.(2)DirectorThe Office of Business Centers shall be administered by a Director, who shall be appointed by the Assistant Secretary. (e)Offices of the Agency(1)In generalThe Assistant Secretary shall establish such other offices within the Agency as are necessary to carry out this Act.(2)Regional offices(A)In generalIn order to carry out this Act, the Assistant Secretary may establish a regional office of the Agency for each of the regions of the United States, as determined by the Assistant Secretary.(B)DutiesEach regional office established under subparagraph (A) shall expand the reach of the Agency and enable the Federal Government to better serve the needs of minority business enterprises in the region served by the office, including by—(i)understanding and participating in the business environment of that region;(ii)working with— (I)Centers, as that term is defined in section 211, that are located in that region; and (II)resource and lending partners of the Small Business Administration that are located in that region;(iii)being aware of business retention or expansion programs specific to that region; (iv)seeking out opportunities to collaborate with regional public and private programs that focus on minority business enterprises; and(v)promoting business continuity and preparedness.ICOVID–19 RAPID RESPONSE101.Emergency appropriation(a)In generalThere is appropriated to the Agency for fiscal year 2020, out of any money in the Treasury not otherwise appropriated, $60,000,000 to provide assistance to minority business enterprises affected by the economic downturn caused by the COVID–19 pandemic, which shall remain available until expended.(b)Emergency requirementThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIEXISTING INITIATIVESAMarket development, research, and information201.Private sector developmentThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)assist minority business enterprises to penetrate domestic and foreign markets by making available to those business enterprises, either directly or in cooperation with private sector entities, including community-based organizations and national nonprofit organizations—(A)resources relating to management;(B)technological assistance; (C)financial and marketing services; and(D)services relating to workforce development;(2)encourage minority business enterprises to establish joint ventures and projects—(A)with other minority business enterprises; or(B)in cooperation with public sector entities or private sector entities, including community-based organizations and national nonprofit organizations, to increase the share of any market activity being performed by minority business enterprises; and(3)facilitate the efforts of private sector entities and Federal agencies to advance the growth of minority business enterprises.202.Public sector developmentThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)consult and cooperate with public sector entities for the purpose of leveraging resources available in the jurisdictions of those public sector entities to promote the position of minority business enterprises in the local economies of those public sector entities, including by assisting public sector entities to establish or enhance—(A)programs to procure goods and services through minority business enterprises and goals for that procurement;(B)programs offering assistance relating to—(i)management;(ii)technology;(iii)financing;(iv)marketing; and(v)workforce development; and(C)informational programs designed to inform minority business enterprises located in the jurisdictions of those public sector entities about the availability of programs described in this section;(2)meet with leaders and officials of public sector entities for the purpose of recommending and promoting local administrative and legislative initiatives needed to advance the position of minority business enterprises in the local economies of those public sector entities; and(3)facilitate the efforts of public sector entities and Federal agencies to advance the growth of minority business enterprises.203.Research and information(a)In generalIn order to achieve the purposes of this Act, the Assistant Secretary— (1)shall—(A)collect and analyze data, including data relating to the causes of the success or failure of minority business enterprises;(B)perform evaluations of programs carried out by Federal agencies with an emphasis on increasing coordination between Federal agencies with respect to the development of minority business enterprises; and(C)conduct research, studies, and surveys of—(i)economic conditions generally in the United States; and(ii)how the conditions described in clause (i) particularly affect the development of minority business enterprises; and(2)may, at the request of a public sector entity or a private sector entity, perform an evaluation of programs carried out by the entity that are designed to assist the development of minority business enterprises.(b)Information clearinghouseThe Assistant Secretary shall—(1)establish and maintain an information clearinghouse for the collection and dissemination of demographic, economic, financial, managerial, and technical data relating to minority business enterprises; and(2)take such steps as the Assistant Secretary may determine to be necessary and desirable to search for, collect, classify, coordinate, integrate, record, and catalog the data described in paragraph (1). BMinority Business Development Center Program210.PurposeThe purpose of the MBDC Program shall be to create a national network of public-private partnerships that—(1)assist minority business enterprises to—(A)access capital and contracts; and(B)create and maintain jobs;(2)provide counseling and mentoring to minority business enterprises; and(3)facilitate the growth of minority business enterprises by promoting trade.211.DefinitionsIn this title:(1)CenterThe term Center means an eligible entity that enters into an MBDC agreement with the Assistant Secretary.(2)Eligible entityExcept as otherwise expressly provided, the term eligible entity—(A)means—(i)a private sector entity; or(ii)a public sector entity; and(B)includes an institution of higher education.(3)MBDC agreementThe term MBDC agreement means a collaborative agreement entered into between the Assistant Secretary and a Center under the MBDC Program.(4)MBDC ProgramThe term MBDC Program means the program established under section 212.212.Establishment(a)In generalSubject to subsection (b), there is established in the Agency a program—(1)that shall be known as the Minority Business Development Centers Program; (2)that shall be separate and distinct from the efforts of the Assistant Secretary under section 201; and(3)under which the Assistant Secretary shall enter into cooperative agreements with eligible entities under which, in accordance with section 213—(A)the eligible entities shall provide technical assistance and business development services to minority business enterprises; and(B)the Assistant Secretary shall provide financial assistance to the eligible entities to carry out the activities described in subparagraph (A).(b)CoverageThe Assistant Secretary shall take all necessary actions to ensure that the MBDC Program, in accordance with section 213, offers the services described in subsection (a)(3)(A) in all regions of the United States.(c)Scope of authorityThe authority of the Assistant Secretary to enter into MBDC agreements shall be effective each fiscal year only to the extent that amounts are made available to the Assistant Secretary under applicable appropriations Acts.213.Cooperative agreements(a)RequirementsA Center shall, using financial assistance awarded to the Center under an MBDC agreement—(1)provide to minority business enterprises programs and services determined to be appropriate by the Assistant Secretary, which—(A)shall include referral services to meet the needs of minority business enterprises; and(B)may include programs and services to accomplish the goals described in section 201(1);(2)develop, cultivate, and maintain a network of strategic partnerships with organizations that foster access by minority business enterprises to economic markets or contracts;(3)continue to upgrade and modify the services provided by the Center, as necessary, in order to meet the changing and evolving needs of the business community;(4)collaborate with other Centers; and(5)in providing programs and services under the MBDC agreement—(A)operate on a fee-for-service basis; and(B)generate income through the collection of—(i)client fees;(ii)membership fees;(iii)success fees; and(iv)any other appropriate fees proposed by the Center in the application submitted by the Center for the MBDC agreement.(b)TermSubject to subsection (g), the term of an MBDC agreement shall be 3 years.(c)Financial assistance(1)Minimum amountSubject to paragraph (2), the amount of financial assistance provided by the Assistant Secretary under an MBDC agreement shall be not less than $250,000 for the term of the MBDC agreement.(2)Additional amountsIn determining whether to award financial assistance under an MBDC agreement to a Center in an amount greater than $250,000, the Assistant Secretary shall take into consideration the cost of living and the size of the population in the area in which the Center is located.(3)Matching requirement(A)In generalA Center shall match not less than 1/3 of the amount of the financial assistance awarded to the Center under an MBDC agreement.(B)Form of fundsA Center may meet the matching requirement under subparagraph (A) using cash or in-kind contributions, without regard to whether the contribution is made by a third party.(4)Use of financial assistance and program incomeA Center shall use—(A)all financial assistance awarded to the Center under an MBDC agreement to carry out the requirements under subsection (a); and(B)all income that the Center generates in carrying out the requirements under subsection (a)—(i)to meet the matching requirement under paragraph (3) of this subsection; and(ii)if the Center meets the matching requirement under paragraph (3) of this subsection, to carry out the requirements under subsection (a).(d)Criteria for selectionThe Assistant Secretary shall—(1)establish—(A)criteria that—(i)the Assistant Secretary shall use in determining whether to enter into an MBDC agreement with an eligible entity; and(ii)may include criteria relating to whether an eligible entity is located in—(I)an area, the population of which is composed of not less than 51 percent socially disadvantaged individuals; (II)a federally recognized area of economic distress; or(III)a State that is underserved with respect to the MBDC program, as defined by the Assistant Secretary; and(B)standards relating to the consideration given to the criteria established under subparagraph (A); and(2)make the criteria and standards established under paragraph (1) publicly available, including—(A)on the website of the Agency; and(B)in each solicitation for applications for MBDC agreements.(e)ApplicationsAn eligible entity desiring to enter into an MBDC agreement shall submit to the Assistant Secretary an application that includes—(1)a statement of—(A)how the eligible entity will meet the requirements under subsection (a); and(B)any experience of the eligible entity in—(i)assisting minority business enterprises to—(I)obtain—(aa)large-scale contracts or procurements; or(bb)financing;(II)access established supply chains; and(III)engage in—(aa)joint ventures, teaming arrangements, and mergers and acquisitions; or(bb)large-scale transactions in global markets; and(ii)advocating for minority business enterprises; and(2)the budget and corresponding budget narrative that the eligible entity will use in carrying out the requirements under subsection (a) during the term of the MBDC agreement.(f)NotificationIf the Assistant Secretary grants an application of an eligible entity submitted under subsection (e), the Assistant Secretary shall notify the eligible entity that the application has been granted not later than 150 days after the last day on which an application may be submitted under that subsection.(g)Program examination; accreditation; extensions(1)ExaminationNot later than 180 days after the date of enactment of this Act, and biennially thereafter, the Assistant Secretary shall conduct a programmatic financial examination of each Center.(2)AccreditationThe Assistant Secretary may provide financial support, by contract or otherwise, to an association, not less than 51 percent of the members of which are Centers, to— (A)pursue matters of common concern with respect to Centers; and(B)develop an accreditation program with respect to Centers.(3)Extensions(A)In generalThe Assistant Secretary may extend the term under subsection (b) of an MBDC agreement to which a Center is a party to a term of 5 years, if the Center consents to the extension.(B)Financial assistanceIf the Assistant Secretary extends the term of an MBDC agreement under paragraph (1), the Assistant Secretary shall, in the same manner and amount in which financial assistance was provided during the initial term of the MBDC agreement, provide financial assistance under the MBDC agreement during the extended term of the MBDC agreement.(h)PriorityIn entering into MBDC agreements under the MBDC Program and extending MBDC agreements under subsection (g)(3), the Assistant Secretary shall give priority to extending MBDC agreements under subsection (g)(3).(i)Suspension, termination, and refusal To extend(1)In general(A)In generalThe Assistant Secretary may suspend, terminate, or refuse to extend the term of an MBDC agreement on the basis of the poor performance by a Center in meeting the performance goals established by the Secretary under subparagraph (B).(B)Performance goalsThe Assistant Secretary shall establish performance goals by which to evaluate the performance of a Center in meeting the requirements under subsection (a).(2)NoticeBefore suspending, terminating, or refusing to extend the term of an MBDC agreement under paragraph (1), the Assistant Secretary shall provide to the relevant Center—(A)a written notice of the reasons for the suspension, termination, or refusal; and(B)an opportunity for a hearing, appeal, or other administrative proceeding to contest the suspension, termination, or refusal.(j)MBDA involvementThe Assistant Secretary shall ensure that the Agency is substantially involved in the activities of Centers in carrying out the requirements under subsection (a), including by—(1)providing to each Center training relating to the MBDC Program;(2)requiring that the operator and staff of each Center—(A)attend—(i)a conference with the Agency to establish the services and programs that the Center will provide in carrying out the requirements before the date on which the Center begins providing those services and programs; and(ii)training provided under paragraph (1);(B)receive necessary advising relating to carrying out the requirements under subsection (a); and(C)work in coordination and collaboration with the Assistant Secretary to carry out the MBDC Program and other programs of the Agency;(3)facilitating connections between Centers and— (A)Federal agencies other than the Agency, including the Small Business Administration and the Economic Development Administration of the Department of Commerce; and(B)other institutions or entities that use Federal resources, including—(i)small business development centers, as that term is defined in section 3(t) of the Small Business Act (15 U.S.C. 632(t));(ii)women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656);(iii)eligible entities, as that term is defined in section 2411 of title 10, United States Code, that provide services under the program carried out under chapter 142 of that title; and(iv)entities participating in the Hollings Manufacturing Extension Partnership Program established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k);(4)monitoring projects carried out by each Center; and(5)establishing and enforcing administrative and reporting requirements for each Center to carry out the requirements under subsection (a).(k)RegulationsThe Assistant Secretary shall issue and publish regulations that establish minimum standards regarding verification of minority business enterprise status for clients of entities operating under the MBDC Program.214.Minimizing disruptions to existing Business Centers programThe Assistant Secretary shall ensure that each cooperative agreement entered into under the Business Centers program of the Agency that is in effect on the day before the date of enactment of this Act is carried out in a manner that, to the greatest extent practicable, prevents disruption of any activity carried out under the cooperative agreement.215.PublicityIn carrying out the MBDC Program, the Assistant Secretary shall widely publicize the MBDC Program, including—(1)on the website of the Agency; and(2)via social media outlets.216.Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary $30,000,000 for each of fiscal years 2021 through 2024 to carry out the MBDC Program, including the component of the program relating to Specialty Centers.IIINEW INITIATIVES TO PROMOTE ECONOMIC RESILIENCY FOR MINORITY BUSINESSES301.Annual diverse business forum on capital formation(a)Responsibility of AgencyNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Agency shall conduct a Government-business forum to review the current status of problems and programs relating to capital formation by minority business enterprises.(b)Participation in forum planningThe Assistant Secretary shall invite the heads of other Federal agencies, such as the Chairman of the Securities and Exchange Commission, the Secretary of the Treasury, and the Chairman of the Board of Governors of the Federal Reserve System, organizations representing State securities commissioners, representatives of leading minority chambers of commerce, business organizations, and professional organizations concerned with capital formation to participate in the planning of each forum conducted under subsection (a).(c)Preparation of statements and reports(1)RequestsThe Assistant Secretary may request that any head of a Federal department, agency, or organization, including those described in subsection (b), or any other group or individual, prepare a statement or report to be delivered at any forum conducted under subsection (a).(2)CooperationAny head of a Federal department, agency, or organization who receives a request under paragraph (1) shall, to the greatest extent practicable, cooperate with the Assistant Secretary to fulfill that request.(d)Transmittal of proceedings and findingsThe Assistant Secretary shall—(1)prepare a summary of the proceedings of each forum conducted under subsection (a), which shall include the findings and recommendations of the forum; and (2)transmit the summary described in paragraph (1) with respect to each forum conducted under subsection (a) to—(A)the participants in the forum;(B)Congress; and(C)the public, through a publicly available website.(e)Review of findings and recommendations; public statements(1)In generalA Federal agency to which a finding or recommendation described in subsection (d)(1) relates shall—(A)review that finding or recommendation; and(B)promptly after the finding or recommendation is transmitted under paragraph (2)(C) of subsection (d), issue a public statement—(i)assessing the finding or recommendation; and(ii)disclosing the action, if any, the Federal agency intends to take with respect to the finding or recommendation.(2)Joint statement permittedIf a finding or recommendation described in subsection (d)(1) relates to more than 1 Federal agency, the applicable Federal agencies may, for the purposes of the public statement required under paragraph (1)(B), issue a joint statement.302.Agency study on alternative financing solutions(a)PurposeThe purpose of this section is to provide information relating to alternative financing solutions to minority business enterprises, as those business enterprises are more likely to struggle in accessing, particularly at affordable rates, traditional sources of capital.(b)Study and reportNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall—(1)conduct a study on opportunities for providing alternative financing solutions to minority business enterprises; and(2)submit to Congress, and publish on the website of the Agency, a report describing the findings of the study carried out under paragraph (1).303.Educational development relating to management and entrepreneurship(a)DutiesThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)promote and provide assistance for the education and training of socially disadvantaged individuals in subjects directly relating to business administration and management;(2)join with, and encourage, institutions of higher education, leaders in business and industry, and other public sector and private sector entities, particularly minority business enterprises, to—(A)develop programs to offer scholarships and fellowships, apprenticeships, and internships relating to business to socially disadvantaged individuals; and(B)sponsor seminars, conferences, and similar activities relating to business for the benefit of socially disadvantaged individuals;(3)stimulate and accelerate curriculum design and improvement in support of development of minority business enterprises; and(4)encourage and assist private institutions and organizations and public sector entities to undertake activities similar to the activities described in paragraphs (1), (2), and (3).(b)Parren J. Mitchell entrepreneurship education grants(1)DefinitionIn this subsection, the term eligible institution means an institution of higher education described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(2)GrantsThe Assistant Secretary shall award grants to eligible institutions to develop and implement entrepreneurship curricula.(3)RequirementsAn eligible institution that receives a grant awarded under this subsection shall use the grant funds to—(A)develop a curriculum that includes training in various skill sets needed by contemporary successful entrepreneurs, including—(i)business management and marketing;(ii)financial management and accounting;(iii)market analysis;(iv)competitive analysis;(v)innovation;(vi)strategic planning; and(vii)any other skill set that the eligible institution determines is necessary for the students served by the eligible institution and the community in which the eligible institution is located; and(B)implement the curriculum developed under subparagraph (A) at the eligible institution.(4)Implementation timelineThe Assistant Secretary shall establish and publish a timeline under which an eligible institution that receives a grant under this section shall carry out the requirements under paragraph (3).(5)ReportsEach year, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, a report evaluating the awarding and use of grants under this subsection during the fiscal year immediately preceding the date on which the report is submitted, which shall include, with respect to that fiscal year—(A)a description of each curriculum developed and implemented under each grant awarded under this section;(B)the date on which each grant awarded under this section was awarded; and(C)the number of eligible entities that were recipients of grants awarded under this section.IVADMINISTRATIVE AND OTHER POWERS OF THE AGENCY; MISCELLANEOUS PROVISIONS401.Administrative powers(a)In generalIn carrying out this Act, the Assistant Secretary may—(1)adopt and use a seal for the Agency, which shall be judicially noticed;(2)hold hearings, sit and act, and take testimony as the Assistant Secretary may determine to be necessary or appropriate to carry out this Act;(3)acquire, in any lawful manner, any property that the Assistant Secretary may determine to be necessary or appropriate to carry out this Act;(4)make advance payments under grants, contracts, and cooperative agreements awarded under this Act;(5)enter into agreements with other Federal agencies;(6)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies;(7)require a coordinated review of all training and technical assistance activities that are proposed to be carried out by Federal agencies in direct support of the development of minority business enterprises to—(A)ensure consistency with the purposes of this Act; and(B)avoid duplication of existing efforts; and(8)prescribe such rules, regulations, and procedures as the Agency may determine to be necessary or appropriate to carry out this Act.(b)Employment of certain experts and consultants(1)In generalIn carrying out this Act, the Assistant Secretary may employ experts and consultants or organizations that are composed of experts or consultants, as authorized under section 3109 of title 5, United States Code.(2)Renewal of contractsThe Assistant Secretary may annually renew a contract for employment of an individual employed under paragraph (1).(c)Donation of property(1)In generalSubject to paragraph (2), in carrying out this Act, the Assistant Secretary may, without cost (except for costs of care and handling), donate for use by any public sector entity, or by any recipient nonprofit organization, for the purpose of the development of minority business enterprises, any real or tangible personal property acquired by the Agency in carrying out this Act.(2)Terms, conditions, reservations, and restrictionsThe Assistant Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property donated under paragraph (1).402.Financial assistance(a)In general(1)Provision of financial assistanceTo carry out sections 201, 202, and 203(a), the Assistant Secretary may provide financial assistance to public sector entities and private sector entities in the form of contracts, grants, or cooperative agreements.(2)NoticeNot later than 120 days before the first day of each fiscal year, the Assistant Secretary shall, in accordance with subsection (b), broadly publish a statement regarding financial assistance that will, or may, be made available under paragraph (1) in the first fiscal year that begins after the date on which the statement is published, including—(A)the actual, or anticipated, amount of financial assistance that will, or may, be made available;(B)the types of financial assistance that will, or may, be made available;(C)the manner in which financial assistance will be allocated among public sector entities and private sector entities, as applicable; and(D)the methodology used by the Assistant Secretary to make allocations under subparagraph (C).(3)ConsultationThe Assistant Secretary shall consult with public sector entities and private sector entities, as applicable, in deciding the amounts and types of financial assistance to make available under paragraph (1).(b)PublicityIn carrying out this section, the Assistant Secretary shall broadly publicize all opportunities for financial assistance available under this section, including—(1)on the website of the Agency; and(2)via social media outlets.403.Audits(a)Recordkeeping requirementEach recipient of assistance under this Act shall keep such records as the Assistant Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this Act—(1)the amount and nature of that assistance;(2)the disposition by the recipient of the proceeds of that assistance;(3)the total cost of the undertaking for which the assistance is given or used;(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency; and(5)any other records that will facilitate an effective audit of the assistance.(b)Access by Government officialsThe Assistant Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of a recipient of assistance under this Act that pertains to the assistance received by the recipient under this Act.404.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a thorough review of the programs carried out under this Act; and(2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include—(A)an evaluation of the effectiveness of the programs in achieving the purposes of this Act;(B)a description of any failure by any recipient of assistance under this Act to comply with the requirements under this Act; and(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this Act.405.Annual reports; recommendations(a)Annual reportNot later than 90 days after the last day of each fiscal year, the Assistant Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this Act during the fiscal year preceding the date on which the report is submitted.(b)RecommendationsThe Assistant Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Assistant Secretary determines to be necessary or appropriate to promote the purposes of this Act.406.SeparabilityIf a provision of this Act, or the application of a provision of this Act to any person or circumstance, is held by a court of competent jurisdiction to be invalid, that judgment—(1)shall not affect, impair, or invalidate—(A)any other provision of this Act; or(B)the application of this Act to any other person or circumstance; and(2)shall be confined in its operation to—(A)the provision of this Act with respect to which the judgment is rendered; or(B)the application of the provision of this Act to each person or circumstance directly involved in the controversy in which the judgment is rendered.407.Executive Order 11625The powers and duties of the Agency shall be determined— (1)in accordance with this Act and the requirements of this Act; and (2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise).408.Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:(2)The Assistant Secretary of Commerce for Minority Business Development..